EX.99.906CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of the Babson Capital Global Short Duration High Yield Fund, does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of the Babson Capital Global Short Duration High Yield Fund for the period ended June 30, 2013, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Babson Capital Global Short Duration High Yield Fund for the stated period. /s/ Russell D. Morrison /s/ Patrick Hoefling Russell D. Morrison President and Principal Executive Officer Babson Capital Global Short Duration High Yield Fund Patrick Hoefling Chief Financial Officer Babson Capital Global Short Duration High Yield Fund Dated:
